DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 25 September 2019, in which claims 1-9 were canceled and claims 10-15 were added, has been entered.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Federal Republic of Germany on 29 March 2017. It is noted, however, that applicant has not filed a certified copy of the DE10 2017 106 810.4 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the locking mechanism (claim 14) must be shown in the claimed embodiment (figures 7-10) or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Specification
The substitute specification filed 25 September 2019 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “axle” in claims 10, 12, and 14 is used by the claim to mean “axis,” while the accepted meaning is “pin” or “shaft”. The term is indefinite because the specification does not clearly redefine the term.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 10-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/667,927 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of copending Application No. 16/667,927 read on and include all limitations of claims 10-15 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Budweil (US 2019/0329621).  Budweil discloses a wheel suspension comprising:
an axle limb (steering knuckle #1) which is configured to support a wheel (#14), the axle limb comprising
a first steering axle (axis #Z1) which is configured to provide a first steering angle in a specified range for the wheel (has the ability to so perform; paragraphs 0031-0034)
components (components connecting steering knuckle #1 to vehicle chassis portion #4) for connecting the axle limb (#1) to a support structure (vehicle chassis portion #4; figures 1-10)
a support tube (yoke #3)
wherein, at least one of the components comprises a second steering axle (axis #Z2) which is configured to provide a second steering angle which is different than the first steering angle provided by the first steering axle (#Z1; has the ability to so perform; paragraphs 0029-0037)
the second steering axle (#Z2) is configured to be selectively releasable (has the ability to so perform, via guiding and driving means; Abstract; paragraphs 0005-0008, 0028-0029, 0037-0041)
the components for connecting the axle limb (#1) to the support structure (#4) form a double transverse link axle which comprises an upper traverse link (upper control arm #2) and a lower traverse link (lower control arm #2)
the support tube (#3) is arranged at a chassis-side end portion of each of the upper traverse link (#2) and the lower traverse link (#2) of the double transverse link axle, the support tube being configured to be pivotable about the second steering axle (#Z2; has the ability to so perform; paragraphs 0029-0037; figures 1-10)
wherein the wheel suspension is for a vehicle body (discussed throughout specification)
an actuator (including rigid arm #9 and/or control arms #2) arranged on the axle limb (#1), the actuator being configured to rotate the wheel (#14) about the first steering axle (#Z1; has the ability to so perform; paragraphs 0031-0034)
wherein the actuator is an electric motor (electric motor #23 driving nut and screw assembly #11, 12, and working in conjunction with rigid arm #9 and control arms #2 to effect rotation around steering axes; paragraphs 0028, 0031-0032, 0037, 0041), a hydraulic unit, or a pneumatic unit
wherein the second steering axle (#Z2) comprises a locking mechanism (driving nut and screw assembly #11, 12) which is configured to be releasable via a mechanical actuator (lever-actuated via lever #21, bar #22, and element #20; has the ability to so perform; paragraph 0040), an electrical actuator (electric motor #23; has the ability to so perform; paragraphs 0028, 0031-0032, 0037, 0041), a hydraulic actuator, or a pneumatic actuator.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budweil (US 2019/0329621) in view of Laurent et al. (US 6,406,036). Budweil does not specifically disclose a wheel hub motor.  Laurent et al. teaches a wheel suspension wherein a wheel hub motor (traction motor #8) is arranged on a wheel (#2) as a drive (figure 1; column 5, lines 27-31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel suspension of Budweil to include a wheel hub motor is arranged on the wheel as a drive, as taught by Laurent et al., so as to provide a drive that is more convenient to install in light of the need to accommodate camber variations (Laurent et al.: column 5, lines 27-31).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses wheel suspensions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA FREEDMAN/
Primary Examiner
Art Unit 3616